Citation Nr: 1709437	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  06-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2. Entitlement to service connection for a bilateral foot disorder.

3. Entitlement to service connection for a respiratory disorder, to include interstitial lung disease, chronic obstructive pulmonary disease (COPD) and seasonal allergies.

4. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right ankle sprain.

5. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder.

6. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left hip disorder.

7. Entitlement to an initial compensable disability rating for residuals of nonspecific orbital granuloma.

8. Entitlement to service connection for a disability manifested by headaches.

9. Entitlement to service connection for a disability manifested by weakness, tiredness and irritability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1992 and from November 2002 to October 2004.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In September 2005, the RO granted service connection for residuals of a nonspecific orbital granuloma and assigned an initial 0 percent (noncompensable) disability rating.  The Veteran appealed the adequacy of that rating.  In June 2008, the first six claims listed on the title page of this remand were denied by the RO.  In February 2011, the RO denied service connection for migraine headaches and for a disability manifested by weakness, tiredness and irritability.

In December 2012, the Board remanded the first seven issues listed on the title page with instructions to schedule a hearing before a Decision Review Officer (DRO).  According to the administrative system (VACOLS), the requested hearing was scheduled for August 20, 2014, but the Veteran did not appear on that day.  The RO indicates that the hearing was rescheduled for November 13, 2014, but the Veteran did not appear on that day either.  Under these circumstances, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issues of entitlement to service connection for migraine headaches and for a disability manifested by weakness, tiredness and irritability were initially assigned a different docket number (11-15 220A) and certified to the Board using in a VA Form 8 ("Certification of Appeal") separate from the form used to certify the other issues.  With certain exceptions not applicable to this case, the Board's policy is to address all issues over which the Board has jurisdiction in a single document.  See BVA Directive 8430, ¶ 14.  Thus, the Board has consolidated these issues in a single document using the earlier of the Veteran's two assigned docket numbers.

With respect to the denial of service connection for a right hip disability, a bilateral foot disability, a respiratory disorder and requests to reopen previously denied claims for service connection for a right ankle sprain, a lower back disorder and a left hip disability, the Veteran timely appealed the AOJ's June 2008 rating decision.  However, the statement of the case (SOC) issued by the AOJ in April 2009 was not mailed to the Veteran's correct address and, a few days after the date of mailing, the post office returned the document to the AOJ as undeliverable.  The record includes subsequent correspondence from the Veteran's representative, suggesting that the representative obtained a copy of the SOC and forwarded it to the Veteran at his correct address.  VA also received a substantive appeal (VA Form 9) from the Veteran on June 30, 2009 - more than 60 days after the mailing of the April 2009 SOC. A substantive appeal must be filed "within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of the notification of the determination being appealed, whichever period ends later."  38 C.F.R. § 20.302(b) (2016).  June 30, 2009 was one year and five days after the date of the rating decision being appealed (June 25, 2008).  But because the postmark of the substantive appeal is not in the record, "the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs."  38 C.F.R. § 20.305(a) (2016).  Accordingly, the Veteran is presumed to have filed his substantive appeal on June 25, 2009.  Applying these regulations, the Board finds that the Veteran received a copy of the April 2009 SOC through his representative and that his subsequent substantive appeal was timely filed.  Thus, it is unnecessary to remand those issues for issuance of a new SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, by remanding the relevant issues for a decision review officer hearing in December 2012, the Board treated the substantive appeal for these issues as if it had been timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (VA may waive the failure to file a timely Substantive Appeal by treating a matter as if an appeal had been timely filed).  

The issues of service connection for headaches, for claimed disabilities of the hips, feet, lungs and lower back, for a disability characterized by weakness, tiredness and irritability and the request for an increased rating for current residuals of nonspecific orbital granuloma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In March 1993, VA denied entitlement to service connection for several claimed disabilities, including claimed disabilities of the right ankle, low back and left hip; the Veteran appealed the decision and VA issued a statement of the case, but the Veteran did not file a timely substantive appeal.

2. With respect to the requests to reopen service connection for disabilities of the low back and left hip, evidence submitted since the March 1993 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish the Veteran's claim for entitlement to service connection for claimed disabilities of the low back and left hip.

3. With respect to service connection for a right ankle disability, the evidence submitted since the March 1993 rating decision does not relate to an unestablished fact necessary to establish a claim for entitlement to service connection for a right ankle disability. 


CONCLUSIONS OF LAW

1. The March 1993 rating decision denying entitlement to service connection for claimed disabilities of the left hip, low back and right ankle is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.1103, 20.204 (2016).

2. With respect to service connection for claimed disabilities of the low back and left hip, evidence received since the March 1993 rating decision is new and material and the previously denied claims for service connection for claimed disabilities of the low back and left hip are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. With respect to service connection for a claimed disability of the right ankle, evidence received since the March 1993 rating decision is not new and material and the previously denied claim for service connection for a right ankle disability is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the requests to reopen previously denied compensation claims for disabilities of the low back and right hip, further discussion of the VCAA with regard to those claims is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  As to the remaining claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

Duty to Notify

The notice required by the VCAA depends on the general type of claim the Veteran has made. See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, after receiving an ordinary application for service-connection, VA must inform the Veteran of all of the essential elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The claimant in this case has established his status as a Veteran.  In a letter dated February 2008, the AOJ notified the Veteran of the other elements necessary to establish his claim for service connection for a right ankle disability, including the disability rating and effective date elements.  Because the Veteran's right ankle claim involved a request to reopen a previously denied claim, the AOJ's letter provided appropriate notice by reminding the Veteran that this claim had previously been denied and explaining that successfully reopening the claim would depend on submitting new and material evidence.  When VA receives a request to reopen a previously denied claim, 38 U.S.C.A. § 5103(a)(1) does not require the notice letter to include a specific explanation of the element or elements that had been found insufficient in the previous final denial of the claim.  See VAOPGCPREC 6-2014.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The AOJ did not obtain a medical opinion or examination with respect to the issue of service connection for a current disability of the right ankle.  In the context of claims to reopen, the duty to provide an examination is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463   (2007); see also 38 C.F.R. § 3.159 (c).  If it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished., 21 Vet. App. at 463.  As shown below, the Veteran has not submitted new and material evidence sufficient to reopen the claim.  Accordingly, a VA examination in not warranted in this case.  

As the Veteran has not identified any additional evidence pertinent to the claim being decided today, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to that claim is required to comply with the duty to assist.

II.	Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).  "In determining [whether evidence is new and material], the credibility of the evidence is to be presumed. This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 1992, the Veteran filed his initial application for service connection for five claimed disabilities, including disabilities of the right ankle, back and left hip.  In a March 1993 rating decision, VA denied the three claims now on appeal.  After being informed of this decision, the Veteran filed a notice of disagreement and, in June 1993, the AOJ issued a SOC.  A copy of the SOC was mailed to the address identified by the Veteran as his residence in his most recent previous communication to the AOJ.  The Veteran did not, however, file a timely substantive appeal.  Nor did he request an extension of the ordinary deadline for doing so.  Furthermore, the Veteran never attempted to show "good cause" for his failure to file a formal appeal.  Thus, the Veteran did not perfect his appeal of the March 1993 denial of service connection for claimed disabilities of the right ankle, back and left hip and that decision is final. 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.202, 20.1103.  

Lower Back Disability

According to the March 1993 rating decision, service connection for a claimed disability of the back was denied on the grounds that, although the Veteran complained of low back pain in service, no current disability of the back was identified in the most recent VA examination report, dated August 1992.  Indeed, according to the rating decision, service connection was denied for all claimed disabilities because "all injuries and sprains in service were apparently acute and transitory and cleared with no residuals."  

Since March 1993, the AOJ has obtained post-service medical records.  These include treatment notes, dated April 2009, which indicate the presence of limited range of motion in the spine and moderate facet joint arthropathy in the lower lumbar spine.  A VA orthopedic surgery note, dated November 2014, shows an assessment of lumbar spondylosis.  

Accepting the credibility of the newly submitted evidence for the limited purpose of determining whether new and material evidence has been received to reopen the claim, Justus, 3 Vet. App. at 513, the medical records of limited range of motion, moderate facet joint arthropathy in the lower lumbar spine, and lumbar spondylosis relate to "an unestablished fact necessary to establish the claim" because, in March 1993, the AOJ did not have medical evidence showing that this disability existed.  38 C.F.R. § 3.156(a).  The claim must therefore be reopened.


Left Hip Disability

Like the claimed back disability, the March 1993 rating decision denied service connection for a disability of the left hip based on a finding that no current disability of the left hip existed.  Since March 1993, the AOJ has obtained additional evidence, including the report of a general VA medical examination, dated April 2009.  The examiner indicated the presence of pain in several joints, including the hips.  In the section of the examination report form asking the examiner to describe any disabilities which affect the Veteran's ability to work, the examiner indicated bilateral hip strain.   

Accepting the credibility of the newly submitted evidence for the purpose of determining whether new and material evidence has been received to reopen the claim, Justus, 3 Vet. App. at 513, the April 2009 diagnosis of bilateral hip strain relates to "an unestablished fact necessary to establish the claim" because, in March 1993, the AOJ did not have medical evidence showing that this disability existed.  38 C.F.R. § 3.156(a).  Accordingly, the previously denied claim for service connection for a left hip disability must also be reopened.

Right Ankle Disability

Like the other issues addressed in the March 1993 decision, service connection for a claimed right ankle disability was denied because, at that time, there was no evidence of a current right ankle disability.  In March 1993, the claims file included service treatment records, which noted multiple ankle sprains during active duty service.  Before denying the claim, the Veteran's ankles were also examined by a VA physician in August 1992.  According to the examination report, the Veteran told the examiner that that he sprained his right ankle twice in service.  The examiner wrote, "He has no symptoms [and] no residual problem at the right ankle."  On examination, there was no swelling or tenderness in either ankle and there was normal range of motion in both ankles.  

Since March 1993, the AOJ has obtained additional service treatment records, post-service medical records and written statements from the Veteran.  Under many circumstances, receipt of service department records will require VA to reopen a previously denied claim.  See 38 C.F.R. § 3.156(c) (2016).  But in this case, the records relate to the Veteran's last period of active duty service (November 2002 to October 2004).  The requirement to reopen a previously denied claim upon receipt of new service department records "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim . . . ."  38 C.F.R. § 3.156(c)(2).  Because the newly received service department records did not exist in March 1993, new and material evidence is needed before the Board may reopen the claim for a right ankle disability.  

The evidence received since the prior denial of the claim does not establish that the Veteran has a current right ankle disability.  A report of medical history form, dated February 1995 and associated with the Veteran's National Guard service, notes a history of torn ligament in the right ankle.  But the report indicates treatment with a cast in service with no further problems.  According to a June 2004 report of medical history form, the Veteran denied any history of "swollen or painful joints."  

The Veteran received a general medical examination in April 2009.  The musculoskeletal section of the examiner's report identifies pain in several joints -
e.g., elbows hips and knees - but identifies no injury or disease of the ankles.  The results of additional musculoskeletal examinations are part of a September 2010 Gulf War examination, which indicates no abnormalities of the lower extremities.  The September 2010 report further indicates that muscle strength was normal in the lower extremities at the time of that examination. 

The Board has reviewed post-service medical treatment records and the Veteran's written statements.  Both the initial application to reopen the right ankle claim and his notice of disagreement are simple assertions that he believes he is entitled to disability compensation for a right ankle disability.  But neither document describes the current symptoms, if any, of the claimed disability.  Nor does the Veteran indicate whether right ankle symptoms are persistent or recurring.  

The Veteran's substantive appeal indicates that each "condition I claimed are conditions I had while on active duty, and still continue to have problems with now."  As a layperson, the Veteran is competent to describe symptoms which he has experienced and which are perceptible to the five senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But this statement likewise fails to describe the specific symptoms associated with his claimed ankle disability.  In Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit indicated that a claimant's conclusory and generalized assertions were insufficient to trigger the requirement for a medical examination.  The statement in the Veteran's substantive appeal, while suggesting that an unspecified right ankle problem began in service continues to cause "problems", is both conclusory and generalized.

In September 2011, the Veteran submitted another written statement in which he again requested that several service connection claims be reopened, including the claim for a disability of the right ankle.  He further explained that "I have medical treatment for these conditions at [three VA Medical Centers].  Please request all medical records.  Please set up VA exams for these conditions."  

The AOJ has obtained, and the Board has reviewed, copies of the Veteran's treatment records from the medical centers he identified in his September 2011 statement.  These records describe complaints and treatment related to several parts of the body.  But the Veteran's statement is incorrect in its suggestion that they include the right ankle.  According to a June 2009 VA nurse practitioner's note, the Veteran complained of pain in his left heel, but there was no mention of the right ankle.  More recent VA podiatry records indicate complaints concerning the Veteran's toe - i.e.., hallux valgus, bunion pain.  A podiatry outpatient note indicates metatarsalgia and plantar fasciitis.  But there is no diagnosis of a current disability of the right ankle and no description of persistent or recurring symptoms of a right ankle disability.  The records are also inconsistent with the Veteran's statement that he received medical treatment for his right ankle.  Accordingly, the duty to assist did not require VA to obtain a medical examination or opinion on the nature and etiology of the claimed right ankle disability.

For similar reasons, the Veteran's request to reopen the previously denied claim for service connection for a right ankle disability must be denied.  As the Board has explained, the claim was denied in March 1993 because, at that time, there was insufficient evidence that a current disability of the right ankle existed.  While the medical records and written statements received since then are "new" in the sense that they were unavailable to the AOJ at the time of the initial denial of the claim, the evidence is not material because it does not relate to an unestablished fact necessary to establish the claim.  That is, new evidence has not been received since the previous disallowance of the claim that shows that he has a currently diagnosed right ankle disability.    


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a lower back disability.  The appeal is allowed to this extent.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hip disability.  The appeal is allowed to this extent.

New and material evidence has not been received to reopen a claim of service connection for a right ankle disability.  The appeal is denied to this extent.


REMAND

Service Connection for Disabilities of the Hips and Lower Back

The AOJ denied service connection for claimed disabilities of the hips and lower back without first obtaining medical opinions on the probability of a link between those disabilities and military service.  As the Board has explained in its decision to reopen the previously denied left hip and back claims, the record includes competent medical evidence demonstrating the existence of current disabilities of both hips and of the lower back.  Service treatment records indicate complaints of chronic low back pain in November 1985, left hip pain in November 1986 and right hip pain in December 1988.  Under these circumstances, the Veteran's statement that his current disabilities began in service satisfies the "low" threshold for establishing that his current symptoms "may be associated" with service.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service Connection for a disability of the Lungs

The Veteran has been diagnosed with interstitial lung disease and chronic obstructive pulmonary disease.  During a VA examination to help determine his eligibility for presumptive service connection for an "undiagnosed illness" or a "medically explained chronic multisymptom illnesses" pursuant to 38 C.F.R. § 3.317, the Veteran told the examiner that he was exposed to oil well smoke and fumes.  A January 2010 addendum opinion indicated that all of the Veteran's symptoms and abnormal findings, which presumably include his lung diseases, were the result of known clinical diagnoses.  

While the examiner's conclusion suggests that presumptive service connection for an undiagnosed illness does not apply to this Veteran's lung disabilities, he is not precluded from establishing service connection directly.  See 38 U.S.C.A. § 1113(b) (the availability of service connection on a presumptive  basis does not preclude consideration of service connection on a direct basis); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").  On remand, the AOJ should arrange for a new VA examination and obtain an opinion from the examiner on the probability that any current lung disabilities are related to any disease, injury or event in service, including his exposure to oil well smoke or fumes during the Gulf War.  

Service Connection for a Disability of the Feet

Post-service VA treatment records indicate the presence of several current disabilities of the feet, including hallux valgus, bunion pain, metatarsalgia and plantar fasciitis.   Service treatment records reflect bilateral foot pain in November 1976, a stinging sensation in the big toe in December 1978 and bilateral pes planus in November 1988.  

The AOJ denied service connection for a bilateral foot disability without first obtaining an examination and medical opinion on the probability of a relationship between service and any current disability of the feet.  A general VA medical examination took place in April 2009, which indicated the absence of foot symptoms.  The September 2010 VA Gulf War examination report likewise indicate that no foot symptoms were present.  However, neither report addresses the VA treatment records indicating the presence of hallux valgus, bunion pain, metatarsalgia and plantar fasciitis.  Under these circumstances, the issue of service connection for a bilateral foot disability must be remanded for a new VA examination.   

Increased Rating for Residuals of nonspecific Orbital Granuloma

In 2004, prior to his discharge from active duty, the Veteran was diagnosed with orbital granuloma of his left eye and treated with radiation and steroids.  After granting service connection for this condition, the AOJ assigned a noncompensable rating. 

To evaluate the severity of the Veteran's diabetic retinopathy, VA arranged eye examinations in August 2005, April 2009 and December 2010.  The August 2005 examination report provides a diagnosis of post radiation treatment for a nonspecific orbital granuloma.  According to the examiner, this condition "has resolved, leaving only slight ptosis of the left upper eyelid that is at least as likely as not to have been caused by his military service. . . No vision loss has occurred from this condition . . . it appears to be stable."  Ptosis is a "prolapse" or "drooping of the upper eyelid" DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1551 (32d ed. 2012).     

The April 2009 VA examination report is similar.  Visual acuity in the left eye was 20/200 far and 20/20 near.  Corrected visual acuity in the left eye, both near and far, was 20/20.  On the portion of her report for describing visual field defects, the examiner wrote that "none [were] present to confrontation . . ."  In her opinion, "the nonspecific orbital granuloma does not affect vision."     

In December 2010, the Veteran's eyes were again examined, by the same examiner who prepared the April 2009 report.  The December 2010 report indicated that corrected vision in the left eye remained 20/20, both near and far.  The examiner indicated that she administered visual field examinations which "are normal bilaterally.  They are attached."  But there is no visual field chart attached to the report.  

After the date of the most recent VA eye examination, the Veteran's VA medical treatment records include references to potential visual field defects.  In June 2012, a VA optometrist noted "one superior nasal defect 20 degrees out" in the left eye and a history of inconsistent visual field defects.  In September 2013 a VA optometrist also noted visual field defects, including "one superior nasal defect 20 degrees out" in the left eye. 

Unfortunately, none of the examinations or treatment records includes a visual field chart.  Under 38 C.F.R. §§ 4.76a, 4.77 (2016), a visual field chart is needed to determine the average concentric contraction of the visual field in each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing by eight.  38 C.F.R. § 4.77(a) specifically requires that the visual field chart "must be included with the examination report."  On remand, the AOJ should attempt to obtain the visual field chart mentioned by in the December 2010 VA examination report.  Moreover, the VA optometrist's subsequent notes identified a potential visual field defect in the left eye - "one superior nasal defect 20 degrees out" - without indicating the severity of the defect.  Because the earlier examination reports suggested that there were no visual field defects, these notes support an inference that residuals of nonspecific orbital granuloma may have worsened in severity since the most recent VA examination.  Cf. Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Under these circumstances, the Board must remand the increased rating issue for a new eye examination.

Service Connection for Headaches

The Veteran has sought service-connection for a claimed disability manifested by headaches.  He claims that his headaches are the secondary result of his service-connected nonspecific orbital granuloma.  As a Veteran of the Persian Gulf War, the Veteran's claim potentially implicates special provisions permitting payment of service-connected disability compensation for "undiagnosed illness" or "medically explained chronic multisymptom illnesses."  38 C.F.R. § 3.317.

Compensation may be paid to a Persian Gulf veteran who exhibits "objective indications of a qualifying chronic disability" that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2016, following such service, and such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. Reg. 242, 75,669-72 (Dec. 18, 2006).

The AOJ has sought medical opinions to help decide whether the Veteran's headaches were caused by orbital granuloma and whether headaches are symptoms of a qualifying chronic disability under 38 C.F.R. § 3.317.  

The Veteran reported for a VA neurological disorders examination in December 2010.  A VA physician wrote a report indicating migraine headaches with a date of onset of October to November 2009.  The examiner indicated that the Veteran "'started paying attention' to [headaches] 1 [year] ago, [the headaches] started behind [his left] eye, travelling to back of head, starts light, gets severe and remains at the same intensity for 1 day."   

The medical opinion section of the report reviewed treatment with steroids and radiation for nonspecific orbital granuloma and noted that the Veteran experienced no headaches at that time.  In the examiner's opinion, it was less likely than not that the headaches were related to service or to the Veteran's service-connected orbital granuloma.  To support this conclusion, the examiner indicated that the Veteran had no headache pain at the time of the orbital granuloma diagnosis and that headaches began to occur "within the last 1-2 yrs."  

A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  According to a VA neurology note dated June 2008, the Veteran complained to his treating neurologist of recurrent left parietal headaches "for the last four years."  This statement suggests that the onset of the Veteran's headaches occurred in approximately June 2004 - prior to his discharge from active duty in October 2004.  The Veteran also told the December 2010 VA eye examiner that his headaches began during his radiation treatments for orbital granuloma in 2004.  Both pieces of evidence are inconsistent with the VA physician's statement that the headaches began in the autumn of 2009 and the physician did not address either piece of evidence.  For this reason, the examiner's opinion is inadequate and the headaches claim must be remanded to obtain a new opinion.  

On remand, the examiner should also provide a new opinion on the issue of whether the Veteran's headaches are symptoms of an undiagnosed illness or of a medically unexplained chronic multi-symptom illness pursuant to 38 C.F.R. § 3.317.  Although the AOJ obtained VA Gulf War examination reports in January 2010, September 2010 and May 2016, none of these reports provides a medical opinion on whether the Veteran's headaches are attributable to a known clinical diagnosis.  


Service Connection for Weakness, Tiredness and Irritability

In January 2010, the Veteran reported for a Gulf War Examination with a VA nurse practitioner.  The examiner's report indicates fatigue with a date of onset of 1995 and a diagnosis of insomnia.   The endocrine section of the report noted fatigability, insomnia and episodes of hypoglycemia.  The report identified no muscle symptoms and no flare-ups of muscle disease.  According to the January 2010 VA examiner, all of the Veteran's symptoms and abnormal findings were attributed to known clinical diagnoses.  The summary of diagnosis section indicated diabetes mellitus type II and hypogonadism and attributed the Veteran's fatigue to these illnesses.  

For reasons that are not clear from the record, a second Gulf War Examination took place in September 2010.  The examiner's report identifies "gulf war undiagnosed illness" with a date of onset of 1990.  The "diagnosis" section of the report, while also noting the presence of "Gulf War Illness", indicates that this illness had no effect on the Veteran's usual occupation and no effect on his daily activities.  But the musculoskeletal section of report identifies fatigability and weakness.  The examiner described generalized weakness with no particular muscles affected.   The report also noted pain and stiffness across the back of the neck into the shoulders.  

After reviewing these examination reports, the AOJ determined that a new opinion was necessary.  Contrary to the statement of the January 2010 examiner, laboratory findings did not support a diagnosis of diabetes.  The AOJ also determined that "Gulf War illness", identified by the September 2010 examiner, was not a clear diagnosis and that the September 2010 report failed to explain what symptoms, if any, could be classified as the results of an undiagnosed illness.  The AOJ later confirmed absence of diabetes when it acquired a September 2012 note from a treating nurse practitioner.  According to this nurse practitioner, she treated the Veteran from July 2000 to December 2011 and he was never diagnosed with diabetes.  

For these reasons, the AOJ properly concluded that a new medical opinion was needed.  The subsequent December 2010 VA examination reports chiefly concern the Veteran's headaches and eyes. But in January 2011, the AOJ obtained the following brief addendum opinion from the nurse practitioner who had performed the September 2010 Gulf War Examination: "Fatigue ability [sic], irritability and sleep disturbance (insomnia) can all be symptoms of PTSD.  (Vet has medical diagnosis of non service related PTSD)"  The AOJ granted service connection for PTSD in December 2013.  

A more recent Gulf War Examination took place in May 2016.  But the examination report form did not include any information about the claimed symptoms of weakness, tiredness and irritability.  The examiner's medical opinion was limited to skin diseases.  At the time of the May 2016 examination, the Veteran had filed a request to reconsider a previously denied claim for service connection for a skin condition, which was itself denied in a rating decision dated June 2016, but that issue is not part of this appeal.     

There are at least two weaknesses in the January 2011 medical opinion potentially attributing symptoms of weakness, tiredness and irritability to PTSD.  First, the examiner did not express her opinion with the relevant degree of legal certainty.  She did not say, for example, that it was more likely than not that the claimed symptoms were the result of PTSD. See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990) (a Veteran's claim will be denied if a preponderance of the evidence is against the claim).  Instead she merely wrote that the Veteran has PTSD and that fatigue, irritability and sleep disturbance can be symptoms of PTSD.  Secondly, the examiner provided no explanation for her conclusion.  "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).  Because the January 2011 addendum is inadequate, the issue of service connection for a disability manifested by weakness, tiredness and irritability will be remanded to obtain a new opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since March 2016.

2. The AOJ should attempt to obtain the visual field chart mentioned in the December 2010 VA eye examination report.  Whether or not the chart is obtained, the Veteran should be afforded a new examination to determine the severity of any current residuals of nonspecific orbital granuloma.  In accordance with the latest worksheet for rating disorders of the eye, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any current residuals of nonspecific orbital granuloma. The examiner should attach a copy of a visual field chart to the examination report.

3. After the above development has been completed to the extent possible, schedule the Veteran for a VA examination or examinations to determine the nature and etiology of any current disabilities of the feet, hips and lower back.  The relevant examiner or examiners should review all pertinent records associated with the claims file, including service treatment records, post-service medical records, and statements.

The examiner should then offer an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any current disability of the feet, hips or back is related to any disease, injury or event during the Veteran's active duty service, to include the complaints of joint pain noted in the Veteran's service treatment records. Any opinion provided must include an explanation of the reasons for the opinion.

If the examiner indicates that he or she cannot identify any current disability of the feet, the examiner should specifically address post-service VA treatment recrords indicating the presence of hallux valgus, bunion pain, metatarsalgia and plantar fasciitis.  

The examiner's explanation should address the Veteran's statements indicating that current disabilities of the feet, back and hips began in service and have continued since then.

4. After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of any current disabilities of the lungs, to include interstitial lung disease and chronic obstructive pulmonary disease.  The relevant examiner or examiners should review all pertinent records associated with the claims file, including service treatment records, post-service medical records, and statements.

The examiner should then offer an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any current disability of the lungs is related to any disease, injury or event during active duty service, to include exposure to oil well fumes and smoke during the Veteran's service in the Persian Gulf War.  Any opinion provided must include an explanation of the reasons for the opinion.

5. After obtaining any identified and outstanding records, refer the claims file to the physician who prepared the December 2010 VA neurological conditions examination report for preparation of an addendum opinion on the issue of service connection for a chronic disability characterized by headaches.  If that physician is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file must be made available to and be reviewed by the examiner. If an examination is necessary, one must be provided.

After reviewing the claims file, the examiner should provide a medical opinion on the following questions:

(a) Does the Veteran have a diagnosable disorder manifested by headaches?  (b) If the Veteran has a diagnosable disorder manifested by headaches, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in or is in any way related to his military service, to include as secondary to the orbital granuloma diagnosed in service? (c) If the Veteran does not have a diagnosable disorder manifested by headaches, please detail the symptoms the Veteran complains of and specifically note if there are objective indications of chronic disability (to include due to undiagnosed illness).

If the examiner answers question (b) in the negative, the examiner should address the medical evidence indicating that the onset of the Veteran's headaches occurred in 2004, including a June 2008 VA neurology note, which reports that the Veteran complained of recurrent left parietal headaches "for the last four years" - i.e., since approximately 2004, and a December 2010 VA eye examination report, indicating that the Veteran told the examiner that his headaches began during his radiation treatments for orbital granuloma in 2004.  
  
Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Any opinion provided must include an explanation of the reasons for the opinion.

6. After obtaining any identified and outstanding records, refer the claims file to the nurse practitioner who prepared the January 2011 VA addendum opinion on the issue of service connection for a chronic disability characterized by weakness, tiredness and fatigability.  If that nurse practitioner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is necessary, one must be provided.

After reviewing the claims file, the examiner should provide a medical opinion on the following questions:

(a) Does the Veteran have a diagnosable disorder manifested by weakness, tiredness and/or fatigability?  (b) If the Veteran has a diagnosable disorder manifested by weakness, tiredness and/or irritability, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in or is in any way related to his military service? (c) If the Veteran does not have a diagnosable disorder manifested by weakness, tiredness and/or irritability, please detail the symptoms the Veteran complains of and specifically note if there are objective indications of chronic disability (to include due to undiagnosed illness).

If the examiner indicates that the Veteran's symptoms of weakness, tiredness and/or fatigability are the result of his service-connected PTSD, the examiner should fully explain the reasons for that conclusion.    
  
Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Any opinion provided must include an explanation of the reasons for the opinion.

7. The AOJ must ensure that all the requested medical opinions are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

8. After considering the need for any further development, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a SSOC and be allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


